DETAILED ACTION
This is a first action on the merits. Claims 1-10 are pending. Claims dated 02/27/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.	Claims 1-5 and 10 of this application are patentably indistinct from claims 1-4 and 7 of Application No. 16/815,134. Claims 1, 5, 6, and 9-10 of this application are also patentably indistinct from claims 1-2 and 6-7 of Application No. 16/810,958. 
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/815,134 (reference application). 
Co-pending application No. 16/815,134 recites the following additional limitation:
“removing, from the first control command, a command that does not correspond to a predetermined kind of command by filtering the plurality of commands included in the first control command”
Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending Application 16/815,314 is a narrower claim than the pending application claim (the entire scope of the reference claim falls within the scope of the examined claim), and therefore claim 1 of the co-pending application No. 16/815,314 anticipates claim 1 of the application being examined. 
This is a provisional nonstatutory double patenting rejection.
Claim 1 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/810,958 (reference application) in view of Pallett et al. (US 20170158199 A1; hereinafter Pallett).
The co-pending application No. 16/810,958 lacks the additional limitation contained in claim 1 of this application:
“first control command including at least one of first data on designating acceleration or deceleration and second data on designating a travel track, the first control command being data for controlling the vehicle platform”
However, Pallett teaches “first control command including at least one of first data on designating acceleration or deceleration and second data on designating a travel track, the first control command being data for controlling the vehicle platform” ([0108] acceleration profile determined in the block 150 is provided to the AVC 14… to determine the most appropriate path given the current conditions; [0118] the braking profile is sent to the ACV 14 for use in determining how maneuvers the vehicle 32 will be executed; [0127] the steering profile is sent to the ACV 14 for use in determining any maneuvers the vehicle 32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pallett to include a first control command including at least one of first data on designating acceleration or deceleration and second data on designating a travel track, the first control command being data for controlling the vehicle platform, because doing so would allow the vehicle’s accelerations to be controlled.
This is a provisional nonstatutory double patenting rejection.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of co-pending Application No. 16/815,134 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending Application 16/815,314 is a narrower claim than the pending application claim (the entire scope of the reference claim falls within the scope of the examined claim), and therefore claim 2 of the co-pending application No. 16/815,314 anticipates claim 2 of the application being examined. 
This is a provisional nonstatutory double patenting rejection.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/815,134 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending Application 16/815,314 is a narrower claim than the pending application claim (the entire scope of the reference claim falls within the scope of the examined claim), and therefore claim 1 of the co-pending application No. 16/815,314 anticipates claim 3 of the application being examined. 
This is a provisional nonstatutory double patenting rejection.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of co-pending Application No. 16/815,134 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending Application 16/815,314 is a narrower claim than the pending application claim (the entire scope of the reference claim falls within the scope of the examined claim), and therefore claim 3 of the co-pending application No. 16/815,314 anticipates claim 4 of the application being examined. 
This is a provisional nonstatutory double patenting rejection.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of co-pending Application No. 16/815,134 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending Application 16/815,314 is a narrower claim than the pending application claim (the entire scope of the reference claim falls within the scope of the examined claim), and therefore claim 4 of the co-pending application No. 16/815,314 anticipates claim 5 of the application being examined. 
This is a provisional nonstatutory double patenting rejection.
Claim 5 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/810,958 (reference application) in view of Pallett et al. (US 20170158199 A1; hereinafter Pallett).
The co-pending application No. 16/810,958 lacks the additional limitation:
“wherein the first data is data which designates the acceleration or deceleration and the second data is data which designates a steering angle.”
However, Pallett teaches wherein the first data is data which designates the acceleration or deceleration ([0108] acceleration profile determined in the block 150 is provided to the AVC 14… to determine the most appropriate path given the current conditions; [0118] the braking profile is sent to the ACV 14 for use in determining how maneuvers the vehicle 32 will be executed;) 
and the second data is data which designates a steering angle ([0127] the steering profile is sent to the ACV 14 for use in determining any maneuvers the vehicle 32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pallett to include wherein the first data is data which designates the acceleration or deceleration and the second data is data which designates a steering angle, because doing so would allow the vehicle’s accelerations and steering angles to be controlled.
This is a provisional nonstatutory double patenting rejection.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of co-pending Application No. 16/810,958 (reference application) in view of Pallett et al. (US 20170158199 A1; hereinafter Pallett).
The co-pending application No. 16/810,958 lacks the additional limitation:
“calculate a range of the acceleration or deceleration or a range of an amount of change in the steering angle”
However, Pallett teaches calculate a range of the acceleration or deceleration or a range of an amount of change in the steering angle requestable to the first computer ([0020-0022] FIGS. 16-18 are flow charts illustrating an exemplary process of the system 10 for calculating an acceleration profile, deceleration profile, and curvature performance profile respectively; Fig. 16 transfer max acceleration profile to the AVC - 160; Fig. 17 transfer deceleration profile to the AVC - 260; and Fig. 18 transfer steering profile to the AVC - 270)
The acceleration and steering profiles are a range of acceleration/deceleration and range of steering angles respectively (Fig. 9A for acceleration profile example).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pallett to include calculate a range of the acceleration or deceleration or a range of an amount of change in the steering angle requestable to the first computer, because doing so provides the vehicle control system more options and flexibility to choose values to properly maneuver the vehicle.
This is a provisional nonstatutory double patenting rejection.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of co-pending Application No. 16/810,958 (reference application) in view of Pallett et al. (US 20170158199 A1; hereinafter Pallett).
Co-pending application No. 16/810,958 recites additional limitations before the following limitation:
“…and wherein the control unit is configured to send, to the second computer, a specifiable range of a physical quantity that is specified by the second computer via the first control command.”
Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending Application 16/810,958 is a narrower claim than the pending application claim (the entire scope of the reference claim falls within the scope of the examined claim), and therefore claim 6 of the co-pending application No. 16/815,314 anticipates claim 9 of the application being examined. 
This is a provisional nonstatutory double patenting rejection.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of co-pending Application No. 16/815,134 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending Application 16/815,314 is a narrower claim than the pending application claim (the entire scope of the reference claim falls within the scope of the examined claim), and therefore claim 7 of the co-pending application No. 16/815,314 anticipates claim 10 of the application being examined. 
This is a provisional nonstatutory double patenting rejection.
Claim 10 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of co-pending Application No. 16/810,958 (reference application) in view of Pallett et al. (US 20170158199 A1; hereinafter Pallett).
The co-pending application No. 16/810,958 lacks the additional limitation:
“first control command including at least one of first data on designating acceleration or deceleration and second data on designating a travel track, the first control command being data for controlling the vehicle platform”
However, Pallett teaches “first control command including at least one of first data on designating acceleration or deceleration and second data on designating a travel track, the first control command being data for controlling the vehicle platform” ([0108] acceleration profile determined in the block 150 is provided to the AVC 14… to determine the most appropriate path given the current conditions; [0118] the braking profile is sent to the ACV 14 for use in determining how maneuvers the vehicle 32 will be executed; [0127] the steering profile is sent to the ACV 14 for use in determining any maneuvers the vehicle 32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pallett to include a first control command including at least one of first data on designating acceleration or deceleration and second data on designating a travel track, the first control command being data for controlling the vehicle platform, because doing so would allow the vehicle’s accelerations to be controlled.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) and/or under 35 U.S.C. 102(a)(2) as being anticipated by Pallett et al. (US 20170158199 A1) and herein after will be referred to as Pallett.

Regarding claim 1, Pallett teaches a vehicle control interface (Fig. 1 block diagram of an exemplary automated vehicle control system) that connects a vehicle platform (Fig. 1 autonomous vehicle platform 16, connected via CAN bus 12) including a first computer that performs travel control of a vehicle (Fig. 1 powertrain controller 17, steering controller 18, and braking controller 20)
and an autonomous driving platform including a second computer that performs autonomous driving control of the vehicle (Fig. 1 autonomous vehicle controller (AVC) 14), 
the vehicle control interface comprising: a control unit ([0074] ECU – AVC 14) configured to execute: 
acquiring, from the second computer, a first control command including at least one of first data on designating acceleration or deceleration and second data on designating a travel track, the first control command being data for controlling the vehicle platform ([0108] acceleration profile determined in the block 150 is provided to the AVC 14… to determine the most appropriate path given the current conditions; [0118] the braking profile is sent to the ACV 14 for use in determining how maneuvers the vehicle 32 will be executed; [0127] the steering profile is sent to the ACV 14 for use in determining any maneuvers the vehicle 32); 
converting the first control command into a second control command for the first computer ([0118] The AVC 14 can then use the braking profile to determine how to effectuate a safe deceleration before the cars 30 37; [0127] The AVC 14 can then use the steering profile to determine how to effectuate a safe maneuver around the cars 30 37); 
In Pallett, the AVC 14 determines how to use the profile data (first control command) and then transmits a new (second) command to the second computer to maneuver the vehicle ([0118] and [0127]) – examiner interprets this process as a conversion from the first control command to a second control command.
and transmitting the second control command to the first computer ([0118] the AVC 14 can send the braking controller 20 appropriate commands to actuate and monitor the braking system. Additionally, the AVC 14 can send commands to the powertrain controller 17 to reduce or turn off the any energy being applied to the vehicle 32 propulsion system).

Regarding claim 2, Pallett teaches the vehicle control interface according to claim 1, wherein the first control command is data that is not specific to the first computer provided in the vehicle, and the second control command is data that is specific to the first computer ([0108] acceleration profile determined in the block 150 is provided to the AVC 14; [0118] the braking profile is sent to the ACV 14 for use in determining how maneuvers the vehicle 32 will be executed; [0118] the AVC 14 can send the braking controller 20 appropriate commands to actuate and monitor the braking system. Additionally, the AVC 14 can send commands to the powertrain controller 17 to reduce or turn off the any energy being applied to the vehicle 32 propulsion system)
Examiner interprets the initially received acceleration/braking/steering profile data corresponds to first control command is data that is not specific to the first computer provided in the vehicle, and the converted data into appropriate vehicle commands for the first computer to act on corresponds to second control command data that is specific to the first computer.

Regarding claim 5, Pallett teaches the vehicle control interface according to claim 1, wherein the first data is data which designates the acceleration or deceleration ([0108] acceleration profile determined in the block 150 is provided to the AVC 14… to determine the most appropriate path given the current conditions; [0118] the braking profile is sent to the ACV 14 for use in determining how maneuvers the vehicle 32 will be executed;) 
and the second data is data which designates a steering angle ([0127] the steering profile is sent to the ACV 14 for use in determining any maneuvers the vehicle 32).

Regarding claim 6, Pallett teaches the vehicle control interface according to claim 5, wherein the control unit is configured to calculate a range of the acceleration or deceleration or a range of an amount of change in the steering angle requestable to the first computer ([0020-0022] FIGS. 16-18 are flow charts illustrating an exemplary process of the system 10 for calculating an acceleration profile, deceleration profile, and curvature performance profile respectively; Fig. 16 transfer max acceleration profile to the AVC - 160; Fig. 17 transfer deceleration profile to the AVC - 260; and Fig. 18 transfer steering profile to the AVC - 270)
The acceleration and steering profiles are a range of acceleration/deceleration and range of steering angles respectively (Fig. 9A for acceleration profile example).
based on information acquired from the vehicle platform (based on first data [0103] The AVC 14 determines the system status from data the AVC 14 receives from the various ICUs on the CAN bus 12. The system status can include one or more quantities related to vehicle 32 operation…)

Regarding claim 9, Pallett teaches the vehicle control interface according to claim 6, wherein the control unit is configured to notify the second computer of the range of the acceleration or deceleration or the amount of variation in the steering angle requestable to the first computer ([0118] The AVC 14 can then use the braking profile to determine how to effectuate a safe deceleration before the cars 30 37…the AVC 14 can send the braking controller 20 appropriate commands to actuate and monitor the braking system).

Regarding claim 10, Pallett teaches a vehicle system comprising: a vehicle platform (Fig. 1 autonomous vehicle platform 16, connected via CAN bus 12) including a first computer that performs travel control of a vehicle (Fig. 1 powertrain controller 17, steering controller 18, and braking controller 20); 
and a vehicle control interface configured to connect the vehicle platform and an autonomous driving platform (Fig. 1 block diagram of an exemplary automated vehicle control system) including a second computer that performs autonomous driving control of the vehicle (Fig. 1 autonomous vehicle controller (AVC) 14), 
wherein the vehicle control interface includes a control unit ([0074] ECU – AVC 14) configured to execute: acquiring, from the second computer, a first control command including at least one of first data on designating acceleration or deceleration and second data on designating a travel track, the first control command being data for controlling the vehicle platform ([0108] acceleration profile determined in the block 150 is provided to the AVC 14… to determine the most appropriate path given the current conditions; [0118] the braking profile is sent to the ACV 14 for use in determining how maneuvers the vehicle 32 will be executed; [0127] the steering profile is sent to the ACV 14 for use in determining any maneuvers the vehicle 32); 
converting the first control command into a second control command for the first computer ([0118] The AVC 14 can then use the braking profile to determine how to effectuate a safe deceleration before the cars 30 37; [0127] The AVC 14 can then use the steering profile to determine how to effectuate a safe maneuver around the cars 30 37); 
In Pallett, the AVC 14 determines how to use the profile data (first control command) and then transmits a new (second) command to the second computer to maneuver the vehicle ([0118] and [0127]) – examiner interprets this process as a conversion from the first control command to a second control command. 
and transmitting the second control command to the first computer ([0118] the AVC 14 can send the braking controller 20 appropriate commands to actuate and monitor the braking system. Additionally, the AVC 14 can send commands to the powertrain controller 17 to reduce or turn off the any energy being applied to the vehicle 32 propulsion system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pallet et al. (US 20170158199 A1), in view Scheid (US 20180211061 A1) and herein after will be referred to as Scheid.

Regarding claim 3, Pallet teaches the vehicle control interface according to claim 1.
Pallet does not explicitly teach wherein the control unit is configured to, when the first control command includes data other than the first and second data, discard the data without converting the data.
However, Scheid teaches: a vehicle control interface (Fig. 3 data processing system 104) which comprises: 
	a control unit ([0039] control module 120) configured to:
	acquire, from the second computer ([0036] data acquisition system 102), a first control command ([0036] raw collected data 110)
	discard data from the first control command, without converting the data, when the first control command includes data other than the first and second data ([0038] the data processing system 104…applying the specified predefined data editing rules 108 to filter out a predefined sub-set of the vehicle operational data that is either not included in the data request or is not authorized to be included and to automatically edit data that is part of the data request per predefined criteria for each type of vehicle operational data. Once this filtering and editing process is complete, a converted data output 118 is provided in the specified data format, which can then be transmitted/communicated to the data user/requester 114.)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pallet to incorporate the teachings of Scheid by including before the conversion process, discarding data from the first control command, without converting the data, when the first control command includes data other than the first and second data because doing so would allow filtering out unnecessary commands for implementing self-driving and/or unauthorized commands, thus reducing the data size prior to conversion resulting in reduced conversion time, and increased compatibility between the first computer and second computer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pallet, in view of Ju et al. (US 20150234382 A1) and herein after will be referred to as Ju.

Regarding claim 4, Pallet teaches the vehicle control interface according to claim 1, further comprising: a storage unit configured to store conversion information ([0075] each controller memory may also store various data, e.g., data collected from other controllers or sensors in the vehicle 32, such as may be available over the CAN bus 12, parameters for operations of the controller, etc).
Pallet does not explicitly teach conversion information which is a rule for converting the first control command and the second control command wherein the control unit is configured to convert the first control command into the second control command based on the conversion information.
However, Ju teaches conversion information which is a rule for converting the first control command and the second control command ([0045] For example, the format converting unit 111 may recognize sensor 11 by searching for identification information which is included in a bit stream of the sensor data among preset identification information of a plurality of sensors, and recognizes the sensor 11. The format converting unit 111 may extract the format information and format conversion table corresponding to the recognized sensor 11 from the sensor database 112, and convert the sensor information of the sensor data into the standard format using the format conversion table.),
Examiner interprets the “format conversion table” corresponds to conversion information that is a rule for converting the first control command and the second control command.
wherein the control unit is configured to convert the first control command into the second control command based on the conversion information ([0008] In some embodiments, the data converting unit may convert the format of the sensor data into the standard format using pre-determined format information of the sensor and format conversion table which is set in correspondence with the pre-determined format information.)
Examiner interprets the idea of converting data format corresponds to converting of commands.
Ju is considered analogous to the claimed invention because it is pertinent to converting incompatible format, which may originate from third party platforms to a compatible format. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pallet to incorporate the teachings of Ju by including conversion information which is a rule for converting the first control command and the second control command because doing so would allow compatibility with various hardware/software manufactured by for example, a third party vendor, by converting incompatible format to a compatible format based on conversion information.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pallet, in view of Blumentritt et al. (US 20170036677 A1) and herein after will be referred to as Blumentritt.

Regarding claim 7, Pallett teaches the vehicle control interface according to claim 6.
Pallett does not explicitly teach wherein the control unit is configured to, when the acceleration or deceleration designated by the first data exceeds the range requestable to the first computer, correct the acceleration or deceleration in a predetermined range.
However, Blumentritt teaches wherein the control unit is configured to, when the acceleration or deceleration designated by the first data exceeds the range requestable to the first computer, correct the acceleration or deceleration in a predetermined range ([0016] the performance limitation comprises the request signal being ignored or the time profile of the deceleration performance being limited to a performance limit prescribed by the current minimum integrity level by virtue of the vehicle deceleration requested by the request signal being decreased and only the decreased vehicle deceleration being set in the deceleration device if the vehicle deceleration requested by the request signal exceeds the performance limit)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pallett to incorporate Blumentritt to include wherein the control unit is configured to, when the acceleration or deceleration designated by the first data exceeds the range requestable to the first computer, correct the acceleration or deceleration in a predetermined range, because doing so limits the request to one that the vehicle can accept and act on.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pallet, in view of Tokimasa et al. (US 20120109460 A1) and herein after will be referred to as Tokimasa.

Regarding claim 8, Pallett teaches the vehicle control interface according to claim 6.
Pallett does not explicitly teach wherein the control unit is configured to, when the amount of variation in the steering angle designated by the second data exceeds the range requestable to the first computer, correct the range of the amount of variation in the steering angle in a predetermined range.
However, Tokimasa teaches wherein the control unit is configured to, when the amount of variation in the steering angle designated by the second data exceeds the range requestable to the first computer, correct the range of the amount of variation in the steering angle in a predetermined range ([0136] the controllable range computer 5 is configured to correct, based on the application request and/or the vehicle information, the controllable range of each of the controlled objects in terms of yaw-rate; the controllable range of each controlled object… thus calculating the final yaw-rate controllable range of each of the controlled objects).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pallett to incorporate Tokimasa to include wherein the control unit is configured to, when the amount of variation in the steering angle designated by the second data exceeds the range requestable to the first computer, correct the range of the amount of variation in the steering angle in a predetermined range, because doing so improves performance of the vehicle by “more optimally controlling the dynamics of a vehicle according to a controllable range” (Tokimasa [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150375740 A1: Okamura et al. discloses several vehicle ECUs inside a host vehicle that calculates acceleration, speed, and braking criteria.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661